Citation Nr: 0639902	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Whether the appellant is eligible for Department of 
Veterans Affairs (VA) nonservice-connected death pension 
benefits.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served in the Philippines Commonwealth Army from 
December 1941 to April 1942 and from May 1945 to June 1946.  
He served with the United States Armed Forces in the Far East 
(USAFFE) during World War II.  The appellant is the veteran's 
widow.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in June 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines


FINDINGS OF FACT

1. The veteran died in December 2003, at the age of 86, and 
the cause of death was respiratory failure secondary to 
community acquired pneumonia and sepsis; chronic obstructive 
pulmonary disease and pulmonary tuberculosis were identified 
as antecedent causes of death.  

2. The fatal pulmonary diseases were not affirmatively shown 
to have been present during service, and pulmonary 
tuberculosis was not manifested within the three years after 
service, and the fatal pulmonary diseases are otherwise 
unrelated to an injury or disease of service origin. 

3. During the veteran's life time, service connection had 
been granted for a scar, as residuals of a gunshot wound to 
the left thigh, and the disability was noncompensably 
disabling. 

4. A service-connected disability is not shown to have caused 
or contributed to the cause of the veteran's death.

5. The service department has certified that the veteran had 
recognized USAFFE service.

CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death, and 
service connection for pulmonary tuberculosis can not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006). 

2. The veteran's period of service does not meet the basic 
service eligibility requirements to entitle the appellant to 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in 
January 2004.  In the notice, the appellant was informed of 
the type of evidence needed to substantiate the claim for 
service connection for cause of death, namely, evidence that 
the veteran died from a service-connected disability.  The 
appellant was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any such records on her 
behalf.  She was also asked to submit evidence, which would 
include that in her possession, in support of her claims.  
The notice included the general provision for the effective 
date of a claim, that is, the date of receipt of a claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the degree of disability assignable was 
not provided, since the claims are denied, no disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the appellant with respect to the notice 
required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on the claim.  In the absence of evidence of that 
the veteran's death was proximately due to or the result of 
his period of service or a service-connected disease or 
injury, development for a VA medical examination and opinion 
is not warranted.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  As the appellant has not identified any 
additional evidence pertinent to her claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the death certificate, the veteran died in 
December 2003, at the age of 86.  The cause of death was 
respiratory failure secondary to community acquired pneumonia 
and sepsis.  Chronic obstructive pulmonary disease and 
pulmonary tuberculosis were identified as antecedent causes 
of death. 



The service medical records consists of the reports of 
examinations in May 1945 and June 1946, which contain no 
complaint, finding, or history of pneumonia, sepsis, chronic 
obstructive pulmonary disease, or pulmonary tuberculosis.  On 
the examinations, the lungs were evaluated as normal and a 
chest X-ray in May 1946 revealed a healthy chest. 

After service, in a rating decision in November 1960, the RO 
granted service connection for a scar as residuals of a 
gunshot wound to the left thigh and assigned a noncompensable 
rating, which remained in effect and unchanged during the 
veteran's life time. 

Also after service, on VA examination in November 1960, a 
chest X-ray was normal.  Non-VA records disclose that in 
November 1963, a chest X-ray was normal.  In February 1999, 
the veteran was hospitalized and treated for bronchiectasis. 
Symptoms included chest pain and coughing.  In August 2003, a 
chest X-ray revealed a bronchial process.  In January 2004, a 
private physician reported that the veteran was first seen 
for symptoms of coughing and breathing difficulty in 1999. 

Cause of Death

Legal Principles 

For a grant of service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused death. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  A service-connected 
disability will be considered as the principal cause of death 
when such disability was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death is inherently one not related to the principal 
cause, but it contributed substantially or materially to 
cause death.  38 C.F.R. § 3.312.

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Pulmonary tuberculosis manifested to a 
compensable degree within three years after service may be 
presumptively service-connected for a veteran, who served 90 
days or more during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Analysis 

The appellant alleges that the veteran incurred the fatal 
pulmonary diseases while in service.  

The service medical records reveal no pulmonary problems of 
any kind during service and a chest X-ray in June 1946 did 
not reveal and pulmonary pathology.  After service, pulmonary 
disease was first documented in 1999 and pulmonary 
tuberculosis was first documented on the death certificate in 
2003, in each instance more than 50 years after the veteran's 
period of service, well beyond the three year presumptive 
period after service for manifestations of pulmonary 
tuberculosis.  For these reasons, there is no factual basis 
to relate the fatal pulmonary diseases directly to service or 
to service by the three-year presumption for pulmonary 
tuberculosis.  Also, there is no medical evidence that links 
the post-service diagnoses of pneumonia, sepsis, chronic 
obstructive pulmonary disease, and pulmonary tuberculosis to 
an injury or disease of service origin. 

And there is no medical evidence that the service-connected 
scar caused or contributed to the cause of the veteran's 
death. 

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable 
evidence, supporting the claim of service connection for the 
cause of the veteran's death for the reasons articulated 
above, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

Nonservice-connected Death Pension

The appellant claims that the military service of her spouse 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."

The provisions of 38 U.S.C.A. § 1542, pertaining to death 
pension benefits, require that the deceased person shall have 
been a veteran.  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for death pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
death pension benefits.   Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for death pension benefits.  38 C.F.R. § 3.40(b), 
(c), and (d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.



For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  In addition, "service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

The facts in this case are not in dispute.  The service 
department has certified that the veteran had recognized 
USAFFE service.

As noted, the findings of the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Venturella v. Gober, 10 Vet. App. 340 (1997).  Based on the 
dates of service certified by the service department, the 
veteran did not have the requisite service to qualify the 
appellant for VA nonservice-connected death pension benefits.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
death pension benefits.   38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  Therefore, the Board finds that the 
appellant is not eligible for the nonservice-connected death 
pension benefits on the basis of the veteran's service.

ORDER

Service connection for the cause of the veteran's death is 
denied.

The appellant does not have basic eligibility for VA 
nonservice-connected death benefits, and the appeal is 
denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


